Citation Nr: 1738902	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-42 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a low back disability. 

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife 



ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1972 to October 1978. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2008 and August 2009 from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2012 Travel Board hearing.  The hearing transcript is of record. 

The appeal was remanded for additional development in February 2013, and has since been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not been productive of limitation of forward flexion to 30 degrees or less, or of ankylosis, or incapacitating episodes. 

2.  The Veteran's left lower extremity radiculopathy has not been productive of more than mild, incomplete paralysis.

3.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 5242 (2016).

2.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Disability Evaluations Generally

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports
are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

III.	Entitlement to an Increased Rating for a Low Back Disability

A.	Applicable Law

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this section of the rating schedule, a 10 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degree; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Several "Notes" following the criteria of the General Rating Formula provide information and insight necessary for the Formula's utilization in determining the assignment of appropriate disability ratings for musculoskeletal conditions.  

Pertinent to the increased rating claim on appeal, "Note 2" of the General Rating Formula informs the reader that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

"Note 5" of the General Rating Formula notifies the reader that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

B.	Facts and Analysis

By way of background, the Veteran filed the original claim for his low back disability on January 21, 1988, and was granted a 10 percent rating effective May 26, 1986 in a July 26, 1988 rating decision.  The rating was increased to 20 percent effective February 21, 1995, in a March 1995 rating decision.  The Veteran seeks an increase through his October 2008 Statement in Support of Claim contending he is entitled to a rating in excess of the 20 percent currently assigned.

In an April 2008 Diagnostic Report from River Oaks Imaging, the Veteran's private doctor confirmed that the Veteran had multilevel degenerative disc disease (DDD) most notable at L5-S1, as there was a disc bulge present.  In February 2009 and April 2009 the Veteran continued to complain about his back pain while seeking treatment at VA. 

The Veteran underwent a VA examination in June 2009 to assess his back disability.  The Veteran complained of periodic pain since service that had increased.  The Veteran reported that epidural steroid injections every couple of years had helped.  The Veteran reported that there was no particular activity which caused flare-ups in his back, as almost any activity could.  The Veteran explained that applying heat from a heating pad, lying in bed for a day, and taking Advil helped during flare-ups, and reported they occurred sporadically, and as regularly as once a month.  The Veteran reported stiffness in his back, as well as intermittent spasms.  The Veteran stated that he was not using a brace, but did use a cane intermittently.  The Veteran explained that walking, usually, was not a problem; 
he could walk approximately one mile without difficulty.  The Veteran had not had surgery or hospitalizations for his spine and had no limitations in activities of daily living or working as long as he limited lifting to 50 pounds or less.  The Veteran denied having any bowel or bladder problems.  Likewise, he did not have fatigue or weakness, but experienced soreness in his buttocks. 

Upon physical examination, the examiner noted that the Veteran was moderately obese and recorded motor function of all muscles as a five on a five point scale.  The Veteran had a mildly positive straight leg raising test.  The Veteran's range of motion (ROM) was reported to be forward flexion to 65 degrees on active and passive motion and against resistance.  The Veteran's extension was 0 to 25 degrees on active and passive motion and against resistance.  Left and right lateral bending as well as left and right rotation were all noted to be 0 to 30 degrees active and passive motion, and against resistance.  There was no pain, fatigue, weakness, or incoordination with repetitive motion testing.  In regard to functional limitation, the examiner noted that the Veteran was a retired police officer and had little difficulty maintaining his farm, as long as he was not lifting anything larger than 50 pounds. 

At a November 2009 VA examination and surgery consultation, the Veteran reported that he was still experiencing lower back pain daily, which radiated to the left leg.  The Veteran reported that he was in pain on a daily basis and pain would be present for hours at a time.  He reported weekly flare-ups that were mild in nature.  The Veteran was utilizing a cane, but his gait was noted to be normal. 

Upon physical examination, the examiner noted that the Veteran was limited functionally to being only able to walk a quarter of a mile.  Upon physical examination, the Veteran's flexion was from 0 to 70 degrees with extension from 0 to 30 degrees.  He had left lateral flexion from 0 to 20 degrees and right lateral flexion measuring the same; left lateral rotation and right lateral rotation were both noted to be from 0 to 20 degrees.  There was no objective evidence of pain following repetitive motion, and there was no additional limitation of motion after three repetitions.  

At a November 2015 examination to assess the severity of his back disability, the Veteran continued to report chronic low back pain.  When examining the history of the Veteran's disability, the examiner opined that the Veteran was morbidly obese, which served as the cause of his back pain, and no medication or surgery was needed.  

Upon physical examination, the Veteran did not report and the examiner did not note any flare-ups.  The Veteran's ROM while abnormal, produced forward flexion to 70 degrees.  In regard to the Veteran's abnormal ROM, the examiner stated that his flexion was limited by abdominal obesity.  The examiner entered a diagnosis of  degenerative arthritis of the spine.  

Based on the evidence above, a rating in excess of 20 percent for a low back disability is not warranted.  At no time during the period on appeal was the Veteran's forward flexion shown to be limited to less than 30 degrees.  In fact, the medical evidence of record, specifically the VA examinations, consistently show that the Veterans forward flexion was limited to, at worst, 65 degrees.  Further, there is no evidence that shows the Veteran had favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

The Board notes that any additional limitation the Veteran experienced due to pain and other factors on repetition was accounted for by the VA examiners when determining the Veteran's ROM.  Notably, the VA examination reports show that on repetitive testing, the Veteran did not have additional measurable limitation of motion.  38 C.F.R. § 4.40 , 4.45 (2014). There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for the impairment of the thoracolumbar spine.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes rather than limitation of motion.  However, the VA examiners have not indicated that there has been physician prescribed bed rest as necessary for a rating under that code.  


IV.	Entitlement to an Increased Rating, Left Lower Extremity Radiculopathy

A.	Applicable Law

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Board observes that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
38 C.F.R. § 4.6.
B.	Facts and Analysis

By way of background, the Veteran was granted a 10 percent rating effective for left lower extremity radiculopathy in an August 2009 rating decision, effective March 23, 2009, the date of claim.  

VA treatment records from April 2008 document the Veteran's complaints of pain, numbness, weakness, and the absence of reflexes in his left leg.  VA treatment records from October 2008 indicate the Veteran suffered from back pain and at times he "felt like he was dragging his leg."  The Veteran also reported symptoms of numbness and tingling.  Private treatment records in February 2009 document severe lower back pain and sciatica, as well as radiating pain. 

VA treatment records from March 2009 to April 2009 reflect complaints of pain, numbness, weakness, and lack of reflexes. 

At the June 2009 VA examination, the Veteran's complaints of radiculopathy included symptoms of pain, numbness, and weakness in his left leg.  The Veteran (amidst complaints of back pain) reported having flare ups of leg pain and reiterated that he was "dragging his left leg" periodically.  The Veteran reported that when pain flared, it caused him to limp.  The Veteran also complained of tingling in his left leg going down to his toes, with weakness and fatigue.  

Upon physical examination, the examiner found that the Veteran's motor function was a five on a five point scale in the lower extremities and deep tendon reflexes were normal.  The examiner found that the Veteran had evidence, by history as well as by examination, of mild radiculopathy of the left leg.

At the November 2015 examination, the examiner found there was no indication of radiculopathy in the Veteran.  The examiner concluded that his condition was meralgia paresthetica (a condition characterized by tingling, numbness and burning pain) caused by the Veteran's obesity, as sitting compresses the femoral circulation, which resulted in leg numbness.  There were diagnostic tests performed, and the examiner explained that MRI results showed bulges in the Veteran's back which were considered normal.  The nerves were not compromised, and the examiner reiterated that the Veteran had no symptoms of radiculopathy.

Based on the evidence of record, the Board finds that an initial rating in excess of 10 percent for left lower extremity radiculopathy is not warranted.  The medical evidence discussed above shows that the Veteran has reported pain, numbness, weakness, and tingling.  However, while there was an absence of reflexes noted many years ago, it is now shown the Veteran is not currently considered to have radiculopathy related to his service connected spine disability.  In any event, VA examiners have not characterized it as worse than mild.  

In consideration of the foregoing, the Board finds that the left lower extremity radiculopathy does not more closely approximate moderate incomplete paralysis of the sciatic nerve; therefore, the criteria for a rating in excess of 10 percent for left lower extremity radiculopathy under Diagnostic Code 8520 have not been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3 , 4.7.

V.	Entitlement to a TDIU

A.	Applicable Law

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that, permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.





B.	Facts and Analysis

The Veteran is currently service connected for a depressive disorder rated at 50 percent; a low back disability rated at 20 percent; and left lower extremity radiculopathy rated at 10 percent;  his combined service-connected disability rating is 60 percent.  

The Veteran has two or more service connected disabilities, and one disability is ratable at over 40 percent, however, he does not  meets the minimum schedular percentage standards for consideration of a TDIU, because his combined rating is 60 percent, and not 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Accordingly, the Veteran does not meet the schedular criteria for consideration for the assignment of TDIU.  38 C.F.R. § 4.16 (a) (2015).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a), the case may be referred to appropriate VA officials for consideration of the assignment of a TDIU rating.  38 C.F.R. § 4.16 (b) (2016).

The evidence of record includes the Veteran's Application for Increased Compensation Based on Unemployability, received in June 2013; in it, the Veteran confirmed that he had been unemployed since February 2009.

The Veteran contended during his September 2012 hearing before the undersigned VLJ that he was unable to work due to his back pain, and he could not stand up for eight hours without any kind of ability to sit down.  

A May 2010 report from the Social Security Administration (SSA) indicated the Veteran had a high school education, and had worked for 27 years as a police officer, retiring in February 2009.  The Veteran was subsequently employed as a door greeter and security guard at Costco from December 2004 to February 2009.  The SSA found that the Veteran had not engaged in substantial employment since February 9, 2009, and that he was disabled for Social Security Administration purposes.  The disabilities imposing "severe" impairment were diabetes, cervical spine disorder, lumbar spine disorder, left lower extremity radiculopathy, hypertension and obstructive sleep apnea.  Of these, service connection is in effect only for the lumbar spine impairment, and lower extremity radiculopathy. 

On June 2009 VA examination, the examiner noted that while the Veteran reported pain and stiffness in his back and was using a cane intermittently, the Veteran could walk approximately one mile without difficulty.  Moreover, the Veteran had little difficulty maintaining his farm, as long as he wasn't lifting anything heavier than 50 pounds.  At the November 2009 examination, the Veteran reported that he was working full time as a cattle breeder, but continued to report problems with lifting and carrying heavy items. 

On the November 2015 examination, while the Veteran was noted to still have chronic back pain that required him to use a brace regularly, the examiner noted that the Veteran's thoracolumbar spine disability did not impact his ability to work.  

This record does not support the notion the Veteran's service connected disabilities preclude employment, or establish the presence of any unusual or exceptional disability factors arising from the Veteran's service connected disabilities that suggest he is unable to secure and follow a substantially gainful occupation as a result of them that warrant referral of the Veteran's claim under 38 C.F.R. § 4.16(b).  


Accordingly, the Board finds that the preponderance of the evidence is against this claim; entitlement to TDIU is not warranted.  38 U.S.C.A. § 5107 (b)
(West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating for a low back disability in excess of 20 percent is denied.

An initial rating for left lower extremity radiculopathy in excess of 10 percent is denied. 

A TDIU is denied




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


